Title: From Thomas Jefferson to Nicholas Hubbard, 3 May 1789
From: Jefferson, Thomas
To: Hubbard, Nicholas



Sir
Paris May 3. 1789.

In answer to the letter of Messieurs Nicholas & Jacob Van Staphorst announcing your association to their house I take the liberty of tendering you my sincere felicitations and assurances that I shall ever see with great pleasure whatever tends to promote your interests. I am the more happy on this occasion as your successes will be connected with those of two gentlemen for whom I have so sincere a personal esteem as Messieurs Nicholas and Jacob Van Staphorst. The attentions and kindnesses I received from Mr. Nicholas Van Staphorst and yourself while at Amsterdam I shall always be sensible of. Accept therefore assurances of the sincere attachment and esteem with which I have the honour to be Sir Your most obedt. & most humble servt.,

Th: Jefferson

